Citation Nr: 1417326	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  08-17 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for dystonia.

2.  Entitlement to service connection for degenerative disease.


REPRESENTATION

Veteran represented by:	Susan W. Saidel, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel
INTRODUCTION

The Veteran served on active duty from August 1972 to June 1973.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.  In January 2010, the Veteran testified at a videoconference hearing before the undersigned.  In April 2011, the Board remanded claims to the Agency of Original Jurisdiction (AOJ) for additional development.

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  The Board notes that additional VA outpatient treatment records have been associated with his electronic folder in Virtual VA.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action on his part is required.


REMAND

A remand is necessary to obtain outstanding VA treatment records and to obtain a supplemental VA medical opinion.

In April 2011, the Board remanded the claims, in part, to obtain any outstanding VA and private treatment records.  Specifically, the AOJ was directed to request records from the Philadelphia and Coatesville VA Medical Centers (VAMCs) dated since September 2008.  The AOJ received records from the Coatesville VAMC dated since September 2010 and  the Philadelphia VAMC dated since May 2009.  The AOJ's requests for the records are not documented in the claims file.  It is unclear whether the AOJ requested records dated since September 2008 and those records were partially unavailable or whether the AOJ did not request the correct date range for the records.  The latter is the most likely scenario.  In this regard, a September 13, 2010 record from the Dementia Clinic at the Coatesville VAMC notes that the Veteran was last seen in July 2010; however, this record was not received.  Therefore, a remand is required so that all outstanding VA treatment records can be obtained.  

Once all available outstanding VA treatment records are associated with the claims file, the AOJ should request that the physician who conducted the October 2012 examination review any evidence received since then and provide a supplemental opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's VA treatment records not already associated with the claims file.  This should include:  (1) treatment records from the Coatesville VAMC dated from September 2008 to September 2010; (2) treatment records from the Philadelphia VAMC dated from September 2008 to May 2009; and 3) all treatment records from the Philadelphia and Coatesville VAMCs dated since March 2013.  

All efforts to obtain such records should be memorialized in the claims file.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After the development requested in item (1) is completed, return the claims file to the VA examiner who conducted the October 2012 VA examination (or another examiner if unavailable) for preparation of an addendum opinion.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

The examiner is requested to review all additional relevant evidence added to the Veteran's claims file and electronic folder since October 2012 and indicate whether such evidence changes her prior conclusions and opinions.  

If not, with regard to degenerative disease, the examiner is requested to provide a rationale for her opinion that Veteran's degenerative arthritis is less likely than not related to his military service.  It would be helpful if the examiner discussed the underlying facts and medical principles involved, to include citation to medical literature where appropriate.  

A comprehensive rationale must be furnished for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Then, and after undertaking any additional development deemed necessary, readjudicate the claims in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is denied, provide the Veteran and his attorney with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § §  5109B, 7112 (West Supp. 2013).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. §  7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. §  20.1100(b) (2013).



